— Policy insured the Goldie Dress Company. Claimant worked for the Goldie Dress Company both at the time policy was issued and at the time of the accident. After the issuance of the policy one “ proprietor ” retired from the Goldie Dress Company. The business continued otherwise without change. Award affirmed, with costs to the State Industrial Board against the appellant. Hill, P. J., McNamee, Crapser and Hefíernan, JJ., concur; Rhodes, J., dissents and votes to reverse the award and to dismiss the claim as against the carrier, on the authority of Matter of Ardolino v. lerna (225 App. Div. 439).